Citation Nr: 0512699	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-23 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right shoulder disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
headaches.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a right hip 
disorder.

5.  Entitlement to service connection for a right leg 
disorder.

6.  Entitlement to service connection for a neck and spinal 
cord disorder, with muscle spasms.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied reopening of previously denied claims for service 
connection for a right shoulder disorder and headaches.  The 
RO also denied claims for service connection for allergic 
rhinitis, a right hip disorder, a right leg disorder, and a 
neck and spinal cord disorder with muscle spasms.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran was involved in a March 1983 motor vehicle 
accident, and service connection is in effect for residuals 
of a right ulnar styloid fracture sustained in that accident.  

The veteran now, however, contends that chronic headaches, as 
well as right hip, right leg, neck and spine disorders were 
also incurred in that 1983 accident.  In support of this 
assertion he has testified that he was stationed in Germany 
at the time of the accident, and immediately thereafter was 
treated for about a week in a German hospital.  
Unfortunately, the veteran's claims file does not contain 
records of that treatment save for a single incompletely 
translated March 10, 1983 document from "Kreiskrankenhaus 
Schotten of 6479 Schotten 1, den."  This document notes a 
history of in-service head trauma and multiple contusions.  
As the private German hospital records could have relevant 
information about the injuries sustained in the accident, the 
Board will remand the case to obtain the records, with help 
from the veteran in identifying the hospital.

The veteran also reports that he began to have allergic 
rhinitis during service, and that he has continued to have 
this disorder since, at about the same time every year.  He 
indicated that he treats the rhinitis with nonprescription 
medication.  The service medical records show treatment for 
allergic rhinitis.  While there is no post-service medical 
evidence that addresses that condition, on remand, the 
veteran should have a VA examination, preferably during a 
period of flare ups, to obtain evidence about the etiology of 
any allergic rhinitis.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should ask the veteran 
to provide, to the best of his 
recollection, the name and city of the 
German hospital where he was treated 
following a motor vehicle accident in 
1983.  Was it Kreiskrankenhaus in 
Schotten, West Germany?  The AMC or RO 
should also ask the veteran to state when 
his allergic rhinitis is most 
symptomatic.

2.  The AMC or RO should then attempt to 
obtain all records of the reported March 
1983 treatment from any German facility 
identified by the veteran, to include any 
records held by Kreiskrankenhaus of 6479 
Schotten 1 den in Schotten, Germany.  In 
this regard, the Board also notes that in 
October or November 1983, the United 
States Army pursued recovery under the 
Federal Medical Care Recovery Act 
(FMRCA), 42 USC §§ 2651-2653.  As that 
statute provides for the recovery of the 
costs of medical care furnished by the 
United States for the treatment of a 
disease or injury caused by the action or 
negligence of a third party, it is 
possible that copies of the German 
medical records in question are held by 
the United States Army in association 
with the file created for that attempted 
recovery.  As such, in addition to direct 
contact with any named German hospital, 
the RO should attempt to secure copies of 
any medical records held in the file of 
this FMCRA recovery action.  Any 
documents received from any source that 
are in a language other than English must 
be translated.

3.  The AMC or RO should schedule the 
veteran for an examination to determine 
the nature and etiology of any allergic 
rhinitis.  If at all possible, the 
examination should be scheduled during a 
period of flare ups.  Following the 
examination the examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that 
allergic rhinitis is related to the 
veteran's military service.  A complete 
rationale must be provided for any 
opinion offered.  The claims file must be 
made available to and reviewed by the 
examiner prior to any examination.  The 
examination report should be typed. 

4.  Thereafter, the AMC or RO should 
review the claims on appeal.  If any 
claim remains denied, the AMC or RO 
should prepare a new rating decision and 
issue a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


